Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.218 Filed 09/10/19 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


     MERCEDES BENZ USA LLC,

                       Plaintiff,
                                           HONORABLE AVERN COHN
           v.
                                           No. 19-10948
     JAMES LEWIS,

                    Defendant.
     _____________________________/

     MERCEDES BENZ USA LLC,

                       Plaintiff,
                                           HONORABLE AVERN COHN
           v.
                                           No. 19-10949
     JEFF SOTO and MAXX GRAMAJO,

                    Defendants.
     _____________________________/

     MERCEDES BENZ USA LLC,

                       Plaintiff,
                                           HONORABLE AVERN COHN
           v.
                                           No. 19-10951
     DANIEL BOMBARDIER,

                    Defendant.
     _____________________________/


                          HEARING ON MOTIONS TO DISMISS

                            Monday, September 9, 2019



                                   -   -   -
                  To obtain a certified transcript, contact:
                     Sheri K. Ward, Official Court Reporter
                   (313)234-2604 · ward@transcriptorders.com
       Transcript produced using machine shorthand and CAT software.
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.219 Filed 09/10/19 Page 2 of 15



     Appearances:

     Edward J. DeFranco
     Luke W. Nikas                         David A. Erikson
     Quinn Emanuel                         Erikson Law Group
     51 Madison Avenue, 22nd Fl            200 N. Larchmont Blvd.
     New York, New York 10010              Los Angeles, CA 90004
     (212) 849-7000                        (323) 465-3100
       On behalf of Plaintiff                On behalf of all Defendants

     A. Michael Palizzi                    Norman L. Lippitt
     Miller Canfield                       Lippitt O'Keefe Gornbein
     150 W. Jefferson Avenue, #2500        370 E. Maple Road, Third Floor
     Detroit, Michigan 48226               Birmingham, Michigan 48009
     (313) 496-7645                        (248) 646-8292
       On behalf of Plaintiff                On behalf of all Defendants

     Audra Dial                      Jeffrey S. Gluck
       Asst. Gen. Counsel-Litigation Gluck Law Firm, P.C.
       Mercedes-Benz USA             123 N. Kings Road #6
                                     Los Angeles, CA 90048
                                     (310)776-7413
                                       On behalf of all Defendants

                                      -   -    -
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.220 Filed 09/10/19 Page 3 of 15
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019



                                      I       N       D       E       X


     Proceedings                                                                     Page

       M/Dismiss Re: Jurisdiction .....................6

       Ruling of the Court ............................6

       M/Dismiss Re: Declaratory Relief ...............6

       Ruling of the Court ............................7

       M/Dismiss Re: Lack of Ripeness .................7

          Argument by Mr. Erikson             .....................7

          Argument by Mr. Gluck           ......................14

       Certification of Reporter .....................15

                                          -           -       -




                              E   X       H       I       B       I       T   S


             Number       Description                                             Id'd Rcvd Vol.


     ***None Marked, Offered or Received***

                                          -           -       -




                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.221 Filed 09/10/19 Page 4 of 15   4
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1                                         Detroit, Michigan

2                                         Monday, September 9, 2019

3                                         10:56 a.m.

4                                     -    -    -

5                  THE CLERK:    Calling Case Number 19-10948,

6    19-10949 and 15-10951, Mercedes-Benz v. Lewis, Soto and

7    Bombardier.

8                  Will counsel please identify themselves for the

9    record.

10                 MR. ERIKSON:     Good morning, Your Honor.

11   David Erikson for the defendants in all three cases.

12                 THE COURT:    Excuse me.     There's three of you

13   sitting at the table, four, but only Mr. Erikson is entering

14   the appearance?     What are the other people sitting at your

15   table?

16                 MR. PALIZZI:     At our table, Judge?

17                 THE COURT:    You just said you represent the

18   plaintiff?

19                 MR. PALIZZI:     No.

20                 MR. ERIKSON:     I identified myself as

21   representing the defendants.

22                 THE COURT:    Hold on.      You are representing the

23   defendants?

24                 MR. PALIZZI:     Judge, we're here on behalf of the

25   plaintiff, Mercedes.

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.222 Filed 09/10/19 Page 5 of 15   5
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1                  THE COURT:    I haven't realigned the parties yet.

2    I'm going to get to that later.

3                  MR. PALIZZI:     That wasn't me talking, Judge.        I

4    was standing, but Mr. Erikson was speaking.

5                  THE COURT:    Who represents Mercedes?

6                  MR. PALIZZI:     This whole table does, Judge.

7                  THE COURT:    And you have entered the appearance.

8    Who are the other two gentlemen at the table?

9                  MR. PALIZZI:     We have all entered appearances,

10   Judge.   I'm Mike Palizzi from Miller Canfield on behalf of

11   Mercedes.

12                 THE COURT:    I can't see that far, Mr. Palizzi.

13   You've got a beard besides.

14                 MR. PALIZZI:     Beside me is Ed DeFranco.

15                 MR. DeFRANCO:     Good morning, Your Honor.

16                 THE COURT:    And Luke Nikas.      They are both from

17   Quinn Emanuel.

18                 MR. NIKAS:    Good morning, Your Honor.

19                 MR. PALIZZI:     I'm local counsel, and with me at

20   counsel's table here is Audra Dial.         She's the assistant

21   general counsel of litigation for Mercedes.

22                 THE COURT:    All right.

23                 MR. LIPPITT:     Your Honor, I am Norman Lippitt

24   and I am local counsel for all defendants, and to my left is

25   David Erikson, a member of the bar of California, and to my

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.223 Filed 09/10/19 Page 6 of 15   6
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1    right is Jeffrey Gluck, a member of the California bar as

2    well.    We represent all three defendants.

3                  THE COURT:    Thank you.     Be seated.

4                  I must say, given the number of lawyers at

5    counsel table, this case has a significance that escapes the

6    Court.   So what is defendants' motion?

7                  MR. ERIKSON:     We're moving to dismiss on a few

8    different grounds.

9                  THE COURT:    What?

10                 MR. ERIKSON:     We're moving to dismiss.

11                 THE COURT:    Go ahead.

12                 MR. ERIKSON:     First, two of the defendants are

13   moving to dismiss on the ground that the Court -- they are

14   not subject to personal jurisdiction.

15                 THE COURT:    That motion is denied.       The Court

16   has limited personal jurisdiction over those two defendants

17   because they worked in Detroit and the murals which are at

18   issue are located in Detroit.        So it's within Constitutional

19   limitations to require them to defend their work in Detroit

20   because that's where the work is located.

21                 Now, what's your other motion?

22                 MR. ERIKSON:     Can I be heard on that?

23                 THE COURT:    No.

24                 MR. ERIKSON:     The next motion is to dismiss

25   one of their declaratory relief claims --

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.224 Filed 09/10/19 Page 7 of 15   7
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1                  THE COURT:    Pardon?

2                  MR. ERIKSON:     -- based on the Architectural

3    Works Copyright Protection Act.

4                  THE COURT:    That motion is denied also, and the

5    Court will explain that in a written opinion.           You will be

6    defending this case -- you will be prosecuting this case in

7    Detroit.    Thank you.

8                  MR. ERIKSON:     There was one other ground.

9                  THE COURT:    What's that?

10                 MR. ERIKSON:     Lack of ripeness for the

11   declaratory relief claim.

12                 THE COURT:    Well, we'll see about that one.

13   Lack of ripeness?

14                 MR. ERIKSON:     Yes, ripeness.

15                 THE COURT:    How do you define "ripe"?

16                 MR. ERIKSON:     The controversy has to have

17   sufficient immediacy.      For the declaratory relief plaintiff

18   has to have an immediate apprehension of being sued.            In

19   this case there was no immediate apprehension because

20   plaintiffs couldn't have brought a copyright infringement

21   claim because it wasn't registered.

22                 THE COURT:    So if I realigned this case in the

23   traditional form so that the owner of the work of art is

24   challenging the misappropriation, so to speak, of their

25   work, you say you would have no case?

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.225 Filed 09/10/19 Page 8 of 15   8
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1                  MR. ERIKSON:     Correct.    Our case would be

2    dismissed for failure to state a claim because we would be

3    unable to plead that we had registered the works, which is

4    an absolute prerequisite.

5                  THE COURT:    So, in other words, you are saying

6    that Mercedes did not violate anybody's rights by putting

7    these murals in advertising and at no time in the future

8    will your clients sue Mercedes for what I would call -- I'm

9    not sure you use this word in civil talk, but at no time

10   would they claim Mercedes violated the corpus delicti.              Is

11   that what you're saying?

12                 MR. ERIKSON:     No, I'm not saying that.       I'm

13   saying only that they cannot sue now.

14                 THE COURT:    Oh, today they can't?

15                 MR. ERIKSON:     Correct.

16                 THE COURT:    How about tomorrow?

17                 MR. ERIKSON:     If we were to go through the

18   registration process, then, yes, or when we get the

19   registration.

20                 THE COURT:    No, sir, no, I'm not going to accept

21   that, but I won't realign the parties for the time being.

22   I'll explain all of this in a written opinion.           I would

23   prefer to realign the parties in the traditional form so

24   that the owner of the work of art which was misappropriated

25   is suing for misappropriation and damages because you can't

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.226 Filed 09/10/19 Page 9 of 15   9
                         Hearing on Motions to Dismiss
                           Monday, September 9, 2019

1    order Mercedes to take down the work of art and I think

2    Mercedes would give you an undertaking that it won't

3    incorporate these works of art in any future advertising.

4    I'm being presumptuous with that, but I'm taking, you know,

5    note of the real world and that you would not be able to

6    prosecute.    You won't prosecute.      You won't do anything

7    because you said that you've got no cause of action.            Is

8    that what you're saying?

9                  MR. ERIKSON:     If we choose to sue, then we would

10   register the copyrights and bring the infringement action.

11                 THE COURT:    Well, let's do it this way, okay?

12   I'll issue these decisions denying your motions, which will

13   require you to file an answer, and we'll have a status

14   conference after that and see where we go.

15                 The Court is not a play thing, sir.         The Court

16   deals with serious matters, okay?        And when a copyright is

17   at issue, common law copyright or statutory copyright, it's

18   an important thing because the authors or the painters or

19   whatever you want to call them allege a misappropriation, a

20   misuse of their art.      That they put this mural up for the

21   public to see, and you're saying what Mercedes has done --

22   it's part of the public -- what Mercedes has done is

23   utilized these murals in its advertising; that it wasn't

24   accidental that this car happened to go by and when they

25   took the photograph of the car the mural was in the

                  Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.227 Filed 09/10/19 Page 10 of 15   10
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1    background.

 2                  Is that what you're going to say, Mr. Palizzi?

 3                  MR. PALIZZI:    You know what, Judge, I'm local

 4    counsel so I'm not here prepared to speak on the motion, but

 5    I can tell you that, generally speaking, it's our position

 6    that there was no infringement under the act because the

 7    portion and only a portion of the mural or murals were shown

 8    in the background of the ad which featured the vehicle.

 9                  THE COURT:    Yeah, but they were shown in the

10    background, but was that just coincidence or was the route

11    that these cars followed designed to capture background, the

12    murals in the background or do you want to stand mute?

13                  MR. PALIZZI:    I'm happy to stand mute, Judge,

14    but every picture that a photographer takes considers the

15    background, and there were all sorts of things in the

16    background of these things.

17                  THE COURT:    No, these murals are distinctive.

18    Come on now.

19                  MR. PALIZZI:    Well, they are --

20                  THE COURT:    Wait a minute.     You are a good

21    lawyer.   Don't trivialize this, please.

22                  MR. PALIZZI:    I'm not --

23                  THE COURT:    These murals have a uniqueness.

24    They are works of art, and they are entitled to protection.

25    They were posted so that the public would see them and the

                   Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.228 Filed 09/10/19 Page 11 of 15   11
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1    city's beauty enhanced.

 2                  Okay.   These advertisements, were the cars

 3    moving or were these stills?

 4                  MR. PALIZZI:    They were still photographs of the

 5    car moving.

 6                  THE COURT:    But as the cars moved their

 7    photograph was taken?

 8                  MR. PALIZZI:    That's correct.

 9                  THE COURT:    Okay.   The whole big thing here is

10    did the agency which designed the route, because these

11    weren't casual routes, presumably knew of the murals so it's

12    not accidental that they appear in the background.           Maybe

13    I'm getting too far ahead, but I think that's, when we get

14    all done, that's the issue.

15                  MR. PALIZZI:    Yeah, I think that capsulates the

16    issue perfectly, Judge.

17                  THE COURT:    And in the real world conventionally

18    when someone is going to use a work of art as background for

19    an ad they get a release from the painter in advance

20    typically, but we're not that far yet so I'm not going to

21    realign at this moment because the artists have not fully

22    decided on how they want to approach Mercedes and presumably

23    get compensation for their work or a royalty because you

24    can't -- Mercedes can't tear down the buildings, and I

25    presume that Mercedes will not show these ads again.

                   Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.229 Filed 09/10/19 Page 12 of 15   12
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1                  MR. PALIZZI:    We have as a courtesy --

 2                  THE COURT:    What?

 3                  MR. PALIZZI:    As a courtesy, and not because we

 4    agree with plaintiffs' position, Mercedes took down the

 5    internet ads.

 6                  THE COURT:    I know, I understand that.       I'm not

 7    accusing you of any wrongdoing or any illicit conduct at

 8    this time.    I'm just looking forward.

 9                  There's enough work for the Court to deal with

10    serious disputes that have some significance so when you get

11    a case, at least in the Court's mind, that may or may not

12    have that significance, you want to be careful.

13                  Do you have anything more you want to say,

14    Plaintiff?

15                  MR. PALIZZI:    No.   No thank you, Judge.

16                  THE COURT:    Do you have anything more you want

17    to say?

18                  MR. ERIKSON:    I just wanted to say two things.

19    I think Mr. Gluck would like to speak as well.

20                  We can commit to registering these copyrights if

21    the Court wants to plan on realigning.         We can have that

22    done in a few weeks.

23                  THE COURT:    Well, we'll see.     We'll see.

24                  MR. ERIKSON:    The second thing I want to mention

25    is that if the controversy that -- this case turns on sort

                   Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.230 Filed 09/10/19 Page 13 of 15   13
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1    of whether the murals were deep in the background or

 2    noticeable or purposely put there, it sounds like we're

 3    going to get into a fair use analysis, and I would suggest

 4    that that is the appropriate analysis for this case.

 5                  THE COURT:    Well, we'll see.     We'll see.

 6                  MR. ERIKSON:    Okay.

 7                  THE COURT:    By the way, after we issue the

 8    opinion and memorialize the decision and we schedule a

 9    status conference, you can participate by telephone if you

10    want to.

11                  MR. ERIKSON:    Thank you.

12                  THE COURT:    Mr. Lippitt can handle --

13                  MR. LIPPITT:    I always love to come here,

14    Your Honor.

15                  THE COURT:    I know, I know.     But I don't like to

16    see lawyers traveling vast distances for a short hearing so

17    I do a lot of work by conference telephone with the

18    court reporter and the formalities attendant.

19                  MR. ERIKSON:    We will take you up on that.

20                  THE COURT:    Okay.   Thank you.    This is a

21    reciprocation of the fact that I once had five cases on the

22    docket of the federal court in Riverside, California, and I

23    never set foot out of Detroit in the handling of the

24    five cases.

25                  Thank you.

                   Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.231 Filed 09/10/19 Page 14 of 15   14
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1                  MR. GLUCK:    Your Honor, if I may, I wanted to

 2    address the ripeness issue for a moment, if I may.

 3                  THE COURT:    Yeah.   Go ahead.

 4                  MR. GLUCK:    In order to, in order to be ripe,

 5    there can't be any contingent future events that may or may

 6    not occur.    These artists are not allowed to file a

 7    copyright infringement lawsuit until they successfully

 8    register their copyrights with the U.S. Copyright Office.

 9    That may or may not happen depending on whether the U.S.

10    Copyright Office accepts and approves their applications.

11    That's why we believe this case should be dismissed for lack

12    of ripeness, which would then allow us to register or at

13    least apply, obtain registrations, and then file a copyright

14    infringement lawsuit, which would realign the parties as you

15    would want.

16                  THE COURT:    We'll take that into consideration

17    in our decision.

18                  MR. GLUCK:    Thank you, Your Honor.

19                  THE COURT:    Anyone else?

20                  MR. PALIZZI:    No, nothing here, Judge.

21    Thank you.

22                  THE COURT:    Thank you.    The Court is in recess.

23                  (Proceedings concluded at 11:13 a.m.)

24                                    -    -    -

25

                   Mercedes Benz v. Lewis/Soto/Bombardier
Case 2:19-cv-10951-AC-EAS ECF No. 21, PageID.232 Filed 09/10/19 Page 15 of 15   15
                          Hearing on Motions to Dismiss
                            Monday, September 9, 2019

 1

 2                           C E R T I F I C A T I O N

 3                  I certify that the foregoing is a correct

 4    transcription of the record of proceedings in the

 5    above-entitled matter.

 6

 7    s/ Sheri K. Ward                                 9/10/2019
      Sheri K. Ward                                    Date
 8    Official Court Reporter

 9                                    -    -    -

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                   Mercedes Benz v. Lewis/Soto/Bombardier
